         Case 1:11-cv-00071-PGG Document 300 Filed 04/04/19 Page 1 of 2
           Case 1:11-cv-00071-PGG Document 292 Filed 02/06/19 Page 1 of 2


                                                                U.S. Department of Justice

                                                                United States Attorney
                                                                Southern District ofNew York


                                                                86 Chambers Street, 3rd Floor
                                                                New York, New York 10007


                                                                February6,2019        MEMO ENDORSED
BY ECF and FACSIMILE {212) 805-7986                                          ~~~~~
Hon. Paul G. Gardephe
United States District Judge                                    ffe ~ f7/'t ~                           lo, ~1q1 a.:r /():0011,A
United States Courthouse
40 Foley Square
New York, NY 10007                                                                          ~./J.. ~
                  Re:      United States V. Novartis Pharmaceutical Corp., m\~~4f'd.Qi~.D..J.

Dear Judge Gardephe:                                                                                    ~¼               ?o (   °!
        The parties jointly submit this letter to provide the Court with an update regarding the
status of this case following the recent lapse in appropriations for the Department of Justice, as
well as to respectfully request that the court schedule a pretrial conference in advance of the trial
commencing on May 20, 2019.

        On May 29, 2018 [ECF No. 217], the court ordered that the parties file the joint pre-trial
order, motions in limine, requested voir dire, and requests to charge by March 4, 2019, with
responsive papers due on March 18, 2019. On December 27, 2018, however, Judge McMahon
entered standing order Ml0-468, 18 Misc. 605, which provided that all civil cases in which the
United States Attorney's Office for the Southern District of New York has appeared as counsel
of record for the United States were stayed during the pendency of the lapse in appropriations for
the Department of Justice, and that all court deadlines, including scheduling order deadlines, in
such cases were tolled during the duration of the lapse of appropriations.

       As a result of the standing order, the parties' deadlines for filing the joint pre-trial order,
motions in limine, requested voir dire, and requests to charge have been extended to April 8,
2019, with responsive papers due April 22. The parties will be prepared to go forward on the
May 20 trial date, and do not seek currently any adjournment of that date. 1

        Furthermore, the parties respectfully request that the Court schedule a pretrial conference
to discuss outstanding issue and the logistics of trial for a date after April 22.




1 Novartis's lead trial counsel recently has learned that a long-scheduled trial in another matter may potentially run
through the end of the week of May 20. If that continues to be the case, Novartis will notify the Court and plaintiffs
and seek a short one to two-week adjournment.
      Case 1:11-cv-00071-PGG Document 300 Filed 04/04/19 Page 2 of 2
        Case 1:11-cv-00071-PGG Document 292 Filed 02/06/19 Page 2 of 2
                                                            Letter to Judge Gardephe page 2




                                                Respectfully,

                                                GEOFFREY S. BERMAN
                                                United States Attorney


                                         By:      Isl Jeannette Vargas
                                                JEANNETTE A. VARGAS
                                                PIERRE G. ARMAND
                                                MONICA P. FOLCH
                                                JACOB LILLYWHITE
                                                JENNIFER JUDE
                                                Assistant United States Attorneys
                                                Telephone: (212) 637-26781272416559

Copy to {via email):
Evan R. Chesler, Esq.(echesler@cravath.com)
Rachel G. Skaistis, Esq.(rskaistis@cravath.com)
Michael A. Rogoff, Esq. (michael.rogoff@kayescholer.com)
Andrew Gropper, Esq.(andrew.gropper@ag.ny.gov)
James Miller, Esq.Gmiller@sfmslaw.com)
